Name: Council Regulation (EC) No 1266/95 of 29 May 1995 amending Regulation (EEC) No 3901/89 defining lambs fattened as heavy carcases
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  means of agricultural production;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31995R1266Council Regulation (EC) No 1266/95 of 29 May 1995 amending Regulation (EEC) No 3901/89 defining lambs fattened as heavy carcases Official Journal L 123 , 03/06/1995 P. 0003 - 0003COUNCIL REGULATION (EC) No 1266/95 of 29 May 1995 amending Regulation (EEC) No 3901/89 defining lambs fattened as heavy carcases THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3901/89 (2) establishes the definition of lambs fattened as heavy carcases which are produced by ewes producing milk; whereas that Regulation, which lays down the conditions under which the said definition applies, also lays down limited derogations with regard to weaning for lambs belonging to a limited number of meat breeds and raised in geographically well-defined areas; whereas experience obtained has shown that the fact that those lambs are subject to the other conditions laid down in that Regulation has resulted in the introduction of a control procedure out of proportion to the objective, that is to guarantee that the lambs achieve a sufficiently high weight at slaughter; whereas, therefore, provision should be made for the derogations, currently restricted to the weaning of the lambs, to be extended to other conditions to be determined, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 1 (1) of Regulation (EEC) No 3901/89 is hereby replaced by the following: 'However, derogations from the first subparagraph are possible for lambs belonging to a limited number of meat breeds and raised in geographically well-defined areas.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to the premiums to be paid for the 1995 and subsequent marketing years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1995. For the Council The President Ph. VASSEUR